                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS


     JULIE GORENC, KARA WINKLER, and
     MIDWIFE PARTNERS IN WOMEN’S
     WELLNESS, LLC,

                      Plaintiffs,

     v.
                                                                           Case No. 18-2403-DDC-JPO
     JOANN KLAASSEN, RN, MN, JD, in her official
     capacity as the President of THE KANSAS
     STATE BOARD OF NURSING, et al.,

                 Defendants.
     _____________________________________________

                                         MEMORANDUM AND ORDER

             Before the court is defendant JoAnn Klaassen, RN, MN, JD’s Motion to Dismiss (Doc.

     11). Defendant Klaassen is sued in her official capacity as President of the Kansas State Board

     of Nursing. She moves for dismissal under Federal Rules of Civil Procedure 12(b)(1) and

     12(b)(6).1 See Docs. 11, 12. For reasons explained below, the court grants defendant Klaassen’s

     Motion to Dismiss.

I.           Background

             The court takes the following facts from plaintiffs’ Complaint (Doc. 1) and views them in

     the light most favorable to plaintiffs. S.E.C. v. Shields, 744 F.3d 633, 640 (10th Cir. 2014)

     (explaining that the court must “accept as true all well-pleaded factual allegations in the

     complaint and view them in the light most favorable to the [plaintiff]” (citation and internal

     quotation marks omitted)).


     1
              Defendant Klaassen initially sought dismissal under Federal Rules of Civil Procedure 12(b)(2) and
     12(b)(5). See Docs. 11, 12. But, defendant withdrew those arguments when plaintiffs later served defendant
     properly. See Doc. 14.
         Julie Gorenc and Kara Winkler are nurse-midwives holding active advance practice

registered nurse (“APRN”) licenses issued by the Kansas State Board of Nursing (“KSBN”).

Doc. 1 at 3 (Compl. ¶¶ 7–8). Ms. Gorenc and Ms. Winkler practice through Midwife Partners in

Women’s Wellness, LLC, a Kansas limited liability company (“Midwife Partners in Women’s

Wellness,” and together with Ms. Gorenc and Ms. Winkler, “plaintiffs”). Doc. 1 at 3 (Compl. ¶

9). Plaintiffs sue defendant Klaassen in her official capacity as President of KSBN, referring to

defendant throughout the Complaint as “KSBN” because “a suit against an official is treated as a

suit against the entity.” Id. at 3 (Compl. ¶ 10).2

         KSBN and Adventist Health Mid-America, Inc. (“Adventist”) required plaintiffs to have

a collaborative practice agreement (a “CPA”) with a private physician as a condition to attending

births at Shawnee Mission Medical Center Health (“SMMCH”). Id. at 5 (Compl. ¶ 22).

Sometime in 2016, plaintiffs entered into a CPA with Dr. Janetta Proverbs, also a defendant in

this case, permitting plaintiffs delivery privileges at SMMCH. Id. (Compl. ¶¶ 21–25).

Dr. Proverbs informed plaintiffs that she would terminate the CPA, effective February 2018. Id.

(Compl. ¶¶ 23–25). Plaintiffs sought CPAs with other OB/GYNs3 employed at SMMCH

without avail. Id. at 5 (Compl. ¶¶ 26–30). Without a CPA with a physician employed or holding




2
          One of defendant’s arguments for dismissal is that plaintiffs need to join KSBN and/or the other ten board
members of KSBN in addition to defendant Klaassen because the relief requested requires KSBN action, which Ms.
Klaassen could not provide alone. Doc. 12 at 11–12. Plaintiffs assert that they did not add the other board members
because it “would be duplicative and repetitive” and “not alter the relief requested.” Doc. 1 at 17 (Compl. ¶ 97).
Plaintiffs note that if the other board members are required they will amend the Complaint to include them. Doc. 19
at 8. The court does not address defendant Klaassen or plaintiffs’ arguments in detail here because, as discussed
infra, the court finds it lacks subject matter jurisdiction over Count I and that plaintiffs have failed to state a claim
upon which relief can be granted for Count II. The court refers to KSBN at times throughout this Order, rather than
defendant Klaassen, as plaintiffs’ claims set forth in their Complaint refer to and are asserted against “KSBN.”
3
        Adventist and these OB/GYNs were also listed as defendants in this case. But, the court granted their
Motion to Dismiss and terminated them as defendants on August 1, 2019. See Doc. 35.

                                                            2
privileges at SMMCH, plaintiffs could not attend the deliveries of their clients at SMMCH,

causing clients to leave plaintiffs’ practice. Id. at 16 (Compl. ¶¶ 33–34).

       Under Kansas law, KSBN is charged with adopting standards, regulations, and

professional requirements for APRNs. Kan. Stat. Ann. § 65-1130(c)(1), (c)(3) (the board of

nursing “shall adopt rules and regulations applicable to [APRNs]” which “establish roles . . . of

[APRNs] which are consistent with nursing practice specialties recognized by the nursing

profession” and which “define the role of [APRNs] and establish limitations and restrictions on

such role”). Kan. Stat. Ann. § 65-1130(d) states APRNs “may prescribe drugs pursuant to a

written protocol as authorized by a responsible physician” provided that “[i]n no case shall the

scope of authority of the advanced practice registered nurse exceed the normal and customary

practice of the responsible physician” (emphasis added). A “responsible physician” is “a person

licensed to practice medicine and surgery in Kansas who has accepted responsibility for the

protocol and the actions of the [APRN] when prescribing drugs.” Kan. Stat. Ann. § 65-1130(d).

Kan. Stat. Ann. § 65-1130(g) provides that APRNs “certified in the role of certified nurse-

midwife and engaging in the independent practice of midwifery under the independent practice

of midwifery act with respect to prescribing drugs shall be subject to the provisions of the

independent practice of midwifery act and shall not be subject to the provisions of this section.”

       Under regulations adopted by KSBN, APRNs are authorized to “make independent

decisions about advanced practice nursing needs of families, patients, and clients.” Kan. Admin.

Regs. § 60-11-101(a). APRNs may also make “medical decisions based on the authorization for

collaborative practice with one or more physicians.” Id. (emphasis added). The regulation

defines “Authorization for collaborative practice” to mean “that an APRN is authorized to

develop and manage the medical plan of care for patients or clients based upon an agreement



                                                 3
developed jointly and signed by the APRN and one or more physicians.” Kan. Admin. Regs.

§ 60-11-101(b).4 Under the regulations, “physician” is defined as “a person licensed to practice

medicine and surgery by the state board of healing arts.” Kan. Admin. Regs. 60-11-101(c).

         Plaintiffs assert that Kan. Admin. Regs. § 60-11-101 delegates to private physicians the

“authority to define each, individual APRN’s legal privileges,” violating Article 2, §1 of the

Constitution of the State of Kansas. Doc. 1 at 7–10 (Compl. ¶¶ 37–43, 57–59). Plaintiffs

contend that the Kansas Legislature delegated authority to KSBN to enact regulations

establishing the roles of APRNs “consistent with nursing practice specialties recognized by the

nursing profession.” Id. And, they argue, by promulgating Kan. Admin. Regs. § 60-11-101,

KSBN has further delegated that legislative power to private physicians, i.e., by allowing APRNs

and physicians to enter into collaborative practice agreements that expand an APRNs role to

include making medical decisions. Id. Plaintiffs argue this violates the nondelegation doctrine

in the Kansas Constitution. Id. And, plaintiffs allege Kan. Stat. Ann. § 65-1130 and Kan.

Admin. Regs. §60-11-101 do not set any standards governing a physician’s decision to grant or

deny a CPA or what can be included in it, other than it cannot ‘“exceed the normal and

customary practice of the responsible physician.”’ Doc. 1 at 8 (Compl. ¶ 43) (quoting Kan. Stat.

Ann. § 65-1130(d)).

         Plaintiffs also allege that the defendants have “deprived [p]laintiffs of their liberty and

property interests in contracting and practicing their chosen profession without due process of

law.” Doc. 1 at 1 (Compl. ¶ 3); see also id. at 15–17, 21 (Compl. ¶¶ 17–18, 87, 92–94, 121–122)




4
         Kan. Admin. Regs. § 60-11-105 provides additional detail about the functions of APRNs, like plaintiffs,
practicing as nurse-mid-wives. It similarly provides in pertinent part that such APRNs may “develop and manage
the medical plan of care for patients or clients, based on the authorization for collaborative practice.” Kan. Admin.
Regs. § 60-11-105(b).


                                                          4
(alleging a property and liberty interest in “practicing in their chosen profession free from

unreasonable restraint,” “a liberty interest in entering into private contracts,” impairment of

plaintiffs’ “freedom to contract,” and damage to plaintiffs’ reputation). Plaintiffs allege that the

collaborative practice statute (§ 65-1130) and regulation (§ 60-11-101) do not have necessary

language setting out specific standards for CPAs between physicians and APRNs, letting

plaintiffs’ competitors—the private physicians—determine what each APRN can and cannot do.

Doc. 1. at 5, 8 (Compl. ¶¶ 43, 51–52). Instead, plaintiffs assert KSBN should pass rules of

general applicability that will apply to all APRNs, without physician involvement. Id. (Compl.

¶¶ 44–45, 59). In connection with the alleged violation of the Kansas Constitution by giving

legislative power to physicians, plaintiffs contend that delegating authority to private physicians

violates plaintiffs’ substantive and procedural due process rights, as they should be entitled to the

same procedural protections before revocation of a CPA as they would be entitled to before

revocation of their APRN licenses. See id. at 1, 8–11 (Compl. ¶¶ 1, 47–62). Plaintiffs also

appear to assert that they should be entitled to such procedural protections any time a physician

is asked to collaborate but declines to enter into a CPA with an APRN. See Doc. 1 at 10, 14–15

(Compl. ¶ 54–56, 82–86).

       Plaintiffs next allege an equal protection violation. This theory asserts that KSBN should

expand the definition of nursing to include acts like prescribing drugs, regardless whether a CPA

is in place, as such acts are “consistent with nursing practice specialties recognized by the

nursing profession.” Id. at 11–14 (Compl. ¶¶ 63–80). By including prescriptive authority in the

statutes and regulations under some circumstances (i.e., “pursuant to a written protocol as

authorized by a responsible physician” under Kan. Stat. Ann. § 65-1130(d)), and by teaching

diagnosis and prescription in Kansas universities’ APRN programs, plaintiffs contend the Kansas



                                                  5
      Legislature “could not have rationally believed the public would be protected by legislation that

      arbitrarily limited the nursing profession to less than what APRNs are safe, competent and

      trustworthy to provide.” Id. at 13 (Compl. ¶¶ 73–76). Plaintiffs assert that they should not be

      limited in their ability to perform such acts only to circumstances where they have a CPA with a

      physician (i.e., they should be able to choose to work independently and still retain the ability to

      perform the acts APRNs with CPAs are permitted to perform). Id. at 11–14 (Compl. ¶¶ 63–80).

      Their position is that prescription should fall within the general definition of nursing. Id. at 13

      (Compl. ¶ 14). And so, they argue KSBN’s “definition” of nursing under the Kansas statutes and

      regulations is “arbitrary” with “no rational relationship to any legitimate government interest.”

      Id. at 13–14 (Compl. ¶ 79). Likening the collaborate practice statutes and regulations to the

      “separate but equal” treatment addressed in Brown v. Board of Education, 347 U.S. 483 (1954),

      plaintiffs allege “legislative limitations on nursing . . . are now demonstrably false and arbitrary.”

      Id. at 14. (Compl. ¶ 80).

II.           Legal Standards

              Defendant Klaassen asserts three main reasons to dismiss plaintiffs’ claims against her:

      (1) KSBN is entitled to immunity under the Eleventh Amendment to the U.S. Constitution, (2)

      plaintiffs have not presented a justiciable case or controversy or demonstrated that they have

      standing to assert their claims against KSBN, and (3) the Complaint does not state a plausible

      claim for relief under 42 U.S.C. § 1983.5 Defendant thus moves to dismiss plaintiffs’ claims

      under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).




      5
               Defendant Klaassen also argues that KSBN lacks capacity to be sued as a matter of state law. As explained
      below, the claims against KSBN itself are barred under the Eleventh Amendment’s guarantee of sovereign immunity
      and thus the court does not address defendant Klaassen’s capacity arguments separately.

                                                              6
        A.      Rule 12(b)(1)

        Under Rule 12(b)(1), a defendant may move to dismiss for lack of subject matter

jurisdiction. Fed. R. Civ. P. 12(b)(1). “Federal courts are courts of limited jurisdiction and, as

such, must have a statutory basis to exercise jurisdiction.” Montoya v. Chao, 296 F.3d 952, 955

(10th Cir. 2002) (citation omitted). Federal district courts have original jurisdiction over all civil

actions arising under the constitution, laws, or treaties of the United States or where there is

diversity of citizenship. 28 U.S.C. §§ 1331–32. “A court lacking jurisdiction cannot render

judgment but must dismiss the cause at any stage of the proceedings in which it becomes

apparent that jurisdiction is lacking.” Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th

Cir. 1974) (citation omitted). Since federal courts are courts of limited jurisdiction, the party

invoking federal jurisdiction bears the burden to prove it exists. Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994); see also Kinney v. Blue Dot Servs., 505 F. App’x 812, 814

(10th Cir. 2012) (explaining that the “court may not assume that a plaintiff can establish subject

matter jurisdiction; it is the plaintiff’s burden to prove it”).

        Generally, a Rule 12(b)(1) motion to dismiss consists of either a facial attack or a factual

attack. Davenport v. Wal-Mart Stores, Inc., No. 14-2124-JAR-JPO, 2014 WL 3361729, at *1

(D. Kan. July 9, 2014). The Tenth Circuit has explained the difference between the two:

        First, a facial attack on the complaint’s allegations as to subject matter jurisdiction
        questions the sufficiency of the complaint. In reviewing a facial attack on the
        complaint, a district court must accept the allegations in the complaint as true. Id.
        Second, a party may go beyond allegations contained in the complaint and
        challenge the facts upon which subject matter jurisdiction depends. When
        reviewing a factual attack on subject matter jurisdiction, a district court may not
        presume the truthfulness of the complaint’s factual allegations. A court has wide
        discretion to allow affidavits, other documents, and a limited evidentiary hearing to
        resolve disputed jurisdictional facts under Rule 12(b)(1).

Holt v. United States, 46 F.3d 1000, 1002–03 (10th Cir. 1995) (citations omitted).



                                                    7
        B.      Rule 12(b)(6)

        Under Rule 12(b)(6), a defendant may move to dismiss for failing to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). Federal Rule of Civil Procedure 8(a)(2)

provides that a complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Although this Rule “does not require ‘detailed factual allegations,”’

it demands more than “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

of the elements of a cause of action’” which, as the Supreme Court explained, ‘“will not do.”’

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)).

        When considering a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the court must assume that the factual allegations in the complaint are true. Id. But this

requirement does not extend to every assertion made in a complaint. The court is “‘not bound to

accept as true a legal conclusion couched as a factual allegation.’” Id. (quoting Twombly, 550

U.S. at 555). ‘“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice”’ to state a claim for relief. Bixler v. Foster, 596 F.3d 751,

756 (10th Cir. 2010) (quoting Ashcroft, 556 U.S. at 678). Also, the complaint’s “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555 (citations omitted).

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at 556).



                                                   8
“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556);

see also Christy Sports, LLC v. Deer Valley Resort Co., Ltd., 555 F.3d 1188, 1192 (10th Cir.

2009) (“The question is whether, if the allegations are true, it is plausible and not merely possible

that the plaintiff is entitled to relief under the relevant law.” (citation omitted)). Essentially, “the

complaint must give the court reason to believe that this plaintiff has a reasonable likelihood of

mustering factual support for these claims.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d

1174, 1177 (10th Cir. 2007). This plausibility standard reflects the requirement in Federal Rule

of Civil Procedure 8 that pleadings must provide defendants with fair notice of the nature of the

claims as well as the grounds upon which each claim rests. See Khalik v. United Air Lines, 671

F.3d 1188, 1191–92 (10th Cir. 2012).

III.        Analysis

        Plaintiffs seek declaratory and injunctive relief against KSBN under 28 U.S.C. § 2201

and 42 U.S.C. § 1983. Doc. 1 at 17–23. In Count I, plaintiffs assert that Kan. Admin. Regs.

§ 60-11-101(a), improperly delegates the authority to define the role of an APRN to private

physicians. Id. at 17–19 (Compl. ¶¶ 96–110). Plaintiffs maintain that KSBN is tasked with

adopting rules and regulations defining the role of APRNs under Kan. Stat. Ann. § 65-1130 and

by further delegating that authority to private physicians, KSBN has violated the separation of

powers doctrine under the Kansas Constitution. Id. Plaintiffs ask the court to make certain

declarations with respect to Kan. Stat. Ann. § 65-1130 and Kan. Admin. Regs. § 60-11-101(a),

including that:




                                                   9
              Kan. Stat. Ann. § 65-1130 “directs the KSBN to define the roles and limits of

               APRN practice” in a manner ‘“consistent with nursing practice specialties

               recognized by the nursing profession.”’ Doc. 1-1 at 19.

              Kan. Stat. Ann. § 65-1130 “does not permit delegation of legislative authority

               over APRNs to private physicians” or that Kan. Stat. Ann. § 65-1130(d) is

               unconstitutional and void “because it delegates legislative authority to individual

               private physicians.” Id.

              Kan. Admin. Regs. § 60-11-101(a) is unconstitutional and void “because it

               delegates legislative authority to individual private physicians.” Id.

       Plaintiffs also seek injunctions that (a) prohibit KSBN from enforcing Kan. Admin. Regs.

§ 60-11-101 or requiring plaintiffs to secure CPAs, (b) order KSBN to adopt new rules and

regulations replacing Kan. Admin. Regs. § 60-11-101 that define the roles and limits of APRNs

“consistent with nursing practice specialties recognized by the nursing profession,” and (c) adopt

such rules within 15 days. Id. at 19 (Compl. ¶ 110).

       In Count II, plaintiffs assert that the CPA requirement violates the Due Process Clause

and the Equal Protection Clause of the Fourteenth Amendment. Doc. 1 at 20–23 (Compl.

¶¶ 111–127). They argue that the collaborative practice statutes and regulations are overly

vague, “lack sufficient definiteness and specificity to inform those who may be subject to the law

[how] to avoid violating the law,” and do not provide enough detail for an APRN to know what

to do “to obtain authority to practice.” Doc. 1 at 20. (Compl. ¶ 113). Because the provisions are

vague and do not say “what facts or factors a physician can, should or must consider when

granting [p]laintiffs authority to practice in their chosen profession[,]” plaintiffs allege they

“allow for and have resulted in arbitrary, inconsistent and discriminatory enforcement” by


                                                  10
KSBN. Plaintiffs allege the collaborative practice provisions “deprive[] APRNs, like [p]laintiffs,

of legal authority to perform acts Kansas” knows (i) “are consistent with nursing practice

specialties recognized by the profession” and (ii) APRNs “are safe, competent and trustworthy to

provide.” Id. at 21 (Compl. ¶ 117). By allowing a CPA with a physician to define what

plaintiffs can and cannot do, instead of KSBN setting the standards by regulation with a review

process by KSBN, plaintiffs assert that they are deprived of their due process and equal

protection rights. Id. at 21–22 (Compl. ¶¶ 119–124). The rights deprived are alleged to include

“rights to liberty and property in their profession,” and a fundamental right of a “liberty interest

in . . . enforce[ing] private contracts” with plaintiffs’ clients. Id. at 21 (Compl. ¶¶ 121–122).

Plaintiffs seek the same declaratory and injunctive relief as Count I, plus a declaration that Kan.

Stat. Ann. § 65-1130 and Kan. Admin. Regs. § 60-11-101 violate the Due Process Clause and the

Equal Protection Clause of the United States Constitution. Id. at 22–23 (Compl. ¶ 127).

       When this court’s jurisdiction over a claim is in question, the jurisdictional issue is a

threshold matter that the court must resolve before reaching other matters that may dispose of

claim. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998). So, the court first

addresses defendant Klaassen’s arguments for dismissal because she (and KSBN) are entitled to

immunity under the Eleventh Amendment to the U.S. Constitution. Next, the court addresses

defendant Klaassen’s assertion that plaintiffs have not presented a justiciable case or controversy

or demonstrated standing for their claims. Finally, the court turns to defendant Klaassen’s

arguments for dismissal for failure to state a claim upon which relief can be granted.

       A.      Eleventh Amendment Sovereign Immunity

       Defendant moves for dismissal based on Eleventh Amendment sovereign immunity.

Doc. 12 at 27–31.



                                                 11
                    i. Sovereign Immunity of States and Arms of the State

        The Eleventh Amendment provides: “The Judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” The

Eleventh Amendment grants immunity that “accord[s] states the respect owed them as joint

sovereigns,” “applies to any action brought against a state in federal court, including suits

initiated by a state’s own citizens,” and “applies regardless of whether a plaintiff seeks

declaratory or injunctive relief, or money damages.” Steadfast Ins. Co. v. Agric. Ins. Co., 507

F.3d 1250, 1252 (10th Cir. 2007) (citations omitted). “The ultimate guarantee of the Eleventh

Amendment is that nonconsenting States may not be sued by private individuals in federal

court.” Bd. of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 363 (2001).

        Sovereign immunity under the Eleventh Amendment also “extends to arms of the state

and to state officials who are sued . . . in their official capacity.” Turner v. Nat’l Council of

State Bds. of Nursing, Inc., 561 F. App’x 661, 665 (10th Cir. 2014) (citing Peterson v. Martinez,

707 F.3d 1197, 1205 (10th Cir. 2013)); see also Jones v. Office of Admin. Hearings, No. 18-

2173, 2018 WL 3524743, at *2 (D. Kan. July 23, 2018) (citing Fla. Dep’t of Health & Rehab.

Servs. v. Fla. Nursing Home Ass’n, 450 U.S. 147, 150 (1981)) (noting the immunity provided

under the Eleventh Amendment “applies equally to state agencies” and “it applies to state

officials acting in their official capacities because courts interpret a suit against an individual

official as a suit against the official’s office”). But, three exceptions to Eleventh Amendment

sovereign immunity exist:




                                                  12
        First, a state may consent to suit in federal court. Second, Congress may abrogate
        a state’s sovereign immunity by appropriate legislation when it acts under Section
        5 of the Fourteenth Amendment. Finally, under Ex parte Young, 209 U.S. 123
        (1908), a plaintiff may bring suit against individual state officers acting in their
        official capacities if the complaint alleges an ongoing violation of federal law and
        the plaintiff seeks prospective relief.
Id. (quoting Muscogee (Creek) Nation v. Pruitt, 669 F.3d 1159, 1166 (10th Cir. 2012)).
        Here, defendant Klaassen is sued in her official capacity as the President of KSBN and

plaintiffs appear to assert their claims against defendant Klaassen in an effort to sue KSBN itself.

See Doc. 1 at 3 (Compl. ¶ 10) (referring to defendant Klaassen as “KSBN” throughout the

Complaint because “a suit against an official is treated as a suit against the entity”); see also

Turner v. Nat’l Council of State Bds. of Nursing, Inc., No. 11-2059-KHV, 2012 WL 1435295, at

*8 (D. Kan. Apr. 24, 2012) (“Further, in all respects other than name, an official-capacity suit is

a suit against the entity.” (citing Kentucky v. Graham, 473 U.S. 159, 166 (1985)). KSBN is a

state agency and considered an arm of the state. See Turner, 561 F. App’x at 668 (upholding the

district court’s determination that Kansas had not abrogated Eleventh Amendment immunity for

plaintiff’s claims against KSBN and its members); see also Doc. 1 at 3 (Compl. ¶ 10) (noting

that KSBN is a statutory entity created by Kan. Stat. Ann. § 74-1106 et seq. and “an agency of

the state of Kansas”).

        Plaintiffs do not contend that the State of Kansas has waived its Eleventh Amendment

immunity or consented to suit under the first exception.6 Plaintiffs also do not argue that


6
          Indeed, “[t]he State of Kansas has not waived immunity for a state agency or officials of that agency as
applied to claims under 42 U.S.C. § 1983.” Jones, 2018 WL 3524743, at *2 (citing Gilbert v. Kansas, No. 02-4164-
SAC, 2003 WL 21939772, at *1 (D. Kan. July 17, 2003)). Under Kan. Stat. Ann. § 65-1121a, “[a]ny agency action
of the board of nursing pursuant to the Kansas nurse practice act is subject to review in accordance with the Kansas
judicial review act.” The Kansas Act for Judicial Review, Kan. Stat. Ann. §§ 77-601–623, “establishes the
exclusive means of judicial review of agency action” and provides “that the [state] district court shall conduct
review except when . . . otherwise provided by law.” Kan. Stat. Ann. §§ 77-606, 77-609. Though Kansas may have
authorized suits against KSBN in state court, the court does not find Kansas has expressly consented to suit in
federal court, and thus the court cannot infer a waiver of sovereign immunity. See Ellis v. Univ. of Kan. Med. Ctr.,
163 F.3d 1186, 1195 (10th Cir. 1998).


                                                        13
Congress has abrogated state sovereign immunity here.7 Instead, plaintiffs argue that the third

exception to Eleventh Amendment sovereign immunity —the Ex parte Young exception—

applies because they are seeking prospective declaratory and injunctive relief against KSBN to

prevent “violations of [p]laintiffs[’] constitutionally protected rights.” Doc. 1 at 3 (Compl. ¶ 10).

        The Ex parte Young exception “does not apply to suits against the States and their

agencies, which are barred regardless of the relief sought.” Turner, 2012 WL 1435295, at *15;

see also Lee v. McManus, 589 F. Supp. 633, 638 (D. Kan. 1984) (“Actions commenced pursuant

to 42 U.S.C. § 1983 cannot be brought against the State of Kansas or any state agencies since the

state is not a person within the meaning of the Eleventh Amendment to the United States

Constitution.”). Rather, it applies to “suits seeking declaratory or injunctive relief against state

officials” because if such officials are “engaging in unconstitutional conduct, [they] lose their

official representative character and can be held accountable for their individual conduct.” Lee,

589 F. Supp. at 637. Thus, the Eleventh Amendment’s guarantee of sovereign immunity applies

to the extent plaintiffs assert any claims against KSBN. Turner, 561 F. App’x at 663.

        Because plaintiffs’ claims against KSBN itself are barred by the Eleventh Amendment’s

guarantee of sovereign immunity, the court, below, only examines whether plaintiffs have

asserted claims against defendant Klaassen in her official capacity that meet the Ex parte Young

exception. See Jones, 2018 WL 3524743, at *2.

                     ii. The Ex Parte Young Exception for Claims Against State Officials

        For reasons explained below, the court finds that plaintiffs’ Count I claims are barred by

the Eleventh Amendment’s guarantee of sovereign immunity. And, plaintiffs’ Count II claims

asserted against defendant Klaassen, if the other KSBN board members were added to this suit,


7
         “It is well-established . . . that § 1983 does not abrogate a state’s Eleventh Amendment immunity.” Murray
v. Colorado, 149 F. App’x 772, 774 (10th Cir. 2005).

                                                        14
could meet the Ex parte Young exception. But, as explained, infra, Part III.C, plaintiffs fail to

state claims upon which relief can be granted in Count II, so allowing amendment to add the

additional board members would prove futile.

        Ex parte Young held that “the Eleventh Amendment generally will not operate to bar suits

so long as they (i) seek only declaratory and injunctive relief rather than monetary damages for

alleged violations of federal law, and (ii) are aimed against state officers acting in their official

capacities, rather than against the State itself.” Hill v. Kemp, 478 F.3d 1236, 1255–56 (10th Cir.

2007) (citing Ex parte Young, 209 U.S. at 159–60). The exception exists because “when a

federal court commands a state official to do nothing more than refrain from violating federal

law, he is not the State for sovereign immunity purposes.” Turner, 561 F. App’x at 668 (internal

citations and quotations omitted). To determine if ‘“the Ex parte Young doctrine avoids an

Eleventh Amendment bar to suit, a court need only conduct a ‘straightforward inquiry’ into

whether [the] complaint alleges an ongoing violation of federal law and seeks relief properly

characterized as prospective.”’ Id. (quoting Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535

U.S. 635, 645 (2002)). This inquiry does “not include an analysis of the merits of the claim.”

Verizon, 535 U.S. at 637.

        The Ex parte Young exception is narrow. Turner, 2012 WL 1435295, at *15. To qualify

for the exception, plaintiffs must show (1) an ongoing violation of federal law and (2) that they

seek prospective relief only, “not a declaration that a state officer has violated plaintiff’s rights in

the past.” Id. (citations omitted) (emphasis added); see also Johns v. Stewart, 57 F.3d 1544,

1552 (10th Cir. 1995) (finding that without an ongoing violation of federal law, a suit against a

state officer should be treated as a suit against the state entitled to sovereign immunity). For the

exception to apply, the state officer must have ‘“some connection with enforcement of the act.”’



                                                  15
Chamber of Commerce of U.S. v. Edmondson, 594 F.3d 742, 760 (10th Cir. 2010) (quoting Ex

parte Young, 209 U.S. at 157). Plaintiffs “must adequately allege the individual official’s duty to

enforce the statute in question and a demonstrated willingness to do so.” Barrett v. Univ. of N.M.

Bd. of Regents, 562 F. App’x 692, 694 (10th Cir. 2014); see also Edmondson, 594 F.3d at 760.

“[T]he state official must have the power to perform the act required in order to overcome the

jurisdictional bar of the Eleventh Amendment.” Klein v. Univ. of Kan. Med. Ctr., 975 F. Supp.

1408, 1417 (D. Kan. 1997) (citing Ex parte Young, 209 U.S. at 157). Next, the court applies

these governing standards to determine if the Ex parte Young exception applies to plaintiffs’

allegations here.

        First, only one of plaintiffs’ claims against defendant Klaassen asserts violations of

federal law. In Count I, plaintiffs assert that Kan. Admin. Regs. § 60-11-101(a)—a regulation

adopted by KSBN—violates the Kansas Constitution’s nondelegation doctrine by delegating

regulatory and legislative authority to private physicians. Doc. 1 at 17–19 (Compl. ¶¶ 96–110).8

An alleged state law violation such as this does not fall under the Ex parte Young exception to

sovereign immunity. See Johns, 57 F.3d at 1553 (“[T]he Eleventh Amendment bars suits

brought in federal court seeking to enjoin a state official from violating state law.”). The court

thus dismisses plaintiffs’ claims for declaratory and injunctive relief under Count I as barred by

the Eleventh Amendment. See id. at 1559 (dismissing claims asserting violations of state law

alone as barred by the Eleventh Amendment).




8
         “The nondelegation doctrine flows from the separation of powers principles embodied in Art. 2, § 1 of the
Kansas Constitution, which provides that ‘[t]he legislative power of this state shall be vested in a house of
representatives and senate.’ Under the nondelegation doctrine, State agencies may not delegate their power to make
obligatory rules to private individuals or nongovernmental entities.” Schneider v. Kan. Sec. Comm’r, 397 P.3d
1227, 1244 (Kan. Ct. App. 2017).


                                                        16
        In Count II, however, plaintiffs have alleged an ongoing violation of federal law. If a

state law is alleged to violate the U.S. Constitution, Ex parte Young may apply. In re Crook, 966

F.2d 539, 542 (10th Cir. 1992) (“[T]he Eleventh Amendment does not bar a federal court

injunction to stop state officials from enforcing state laws that violate the United States

Constitution.”); see also Johns, 57 F.3d at 1552 (“The Eleventh Amendment does not . . . bar a

suit brought in federal court seeking to prospectively enjoin a state official from violating federal

law.”); Klein, 975 F. Supp. at 1417 (“[T]he Eleventh Amendment does not provide state

employees with immunity if they are sued in their official capacities for injunctive relief on a

federal claim under the Fourteenth Amendment.”).

        Count II asserts that requiring a CPA to perform certain acts as nurse-midwives violates

the Due Process Clauses of the Fifth9 and Fourteenth Amendments and the Equal Protection

Clause of the Fourteenth Amendment. Doc. 1 at 20–23 (Compl. ¶¶ 111–127). Plaintiffs allege

that the collaborative practice statutes and regulations violate their “rights to liberty and property

in their profession” and their “liberty interest in being able to enforce private contracts.” Id. at

21 (Compl. ¶¶ 121–122). Essentially, they assert that the statutes and regulations allowing for

certain acts to be performed only if a CPA with a physician is in place violate their due process

protections because the physician arbitrarily determines what rights they have to practice in their

profession and that decision is non-reviewable by KSBN. Id. at 22 (Compl. ¶¶ 123–124). And,

because a physician may terminate a CPA, their liberty interest is violated since it interferes with

plaintiffs’ private contracts with their clients. Id. (Compl. ¶¶ 122, 126). Finally, they also allege


9
         The court addresses plaintiffs’ due process claims in the context of the Fourteenth Amendment below. The
Complaint alleges due process violations under the Fifth Amendment to the U.S. Constitution as well. However, it
does not assert any actions taken by the federal government nor are any federal actors involved as defendants. See
Couch v. Mitchell, No. 15-4926, 2016 WL 5122534, at *5 (D. Kan. Sept. 20, 2016). The Fifth Amendment applies
“only to action by the federal government.” Koessel v. Sublette Cty. Sheriff’s Dep’t, 717 F.3d 736, 748 n.2 (10th
Cir. 2013). So, plaintiffs do not state a claim for which relief can be granted under the Fifth Amendment. The court
thus grants defendant Klaassen’s Motion to Dismiss all of plaintiffs’ Fifth Amendment claims.

                                                        17
an equal protection violation on the basis that: (1) the Kansas laws and regulations treat APRNs

with a CPA differently from those who want to practice without one, (2) no standards apply

across CPAs which produces unequal treatment of APRNs depending on if a CPA exists and

what the physician will agree to in a CPA, and (3) there is no rational reason to limit APRN’s

ability to perform certain acts to circumstances where a CPA is in place. Id. at 11–14 (Compl.

¶¶ 63–80). So, these allegations show that Count II brings a claim for violation of federal law.

       Second, plaintiffs’ Complaint purports to seek only prospective relief against defendant

Klaassen thorough various declarations about the constitutionality of the collaborative practice

statutes and regulations and injunctions (i) prohibiting enforcement of such statutes and

regulations and (ii) requiring KSBN to adopt new rules and regulations that correct the alleged

state and federal constitutional violations. See Tarrant Reg’l Water Dist. v. Sevenoaks, 545 F.3d

906, 912–13 (10th Cir. 2008) (concluding that relief seeking “a declaratory judgment that the

laws at issue are unconstitutional and cannot be enforced . . . as well as an injunction prohibiting

the defendants from enforcing those laws” was “clearly prospective”).

       Finally, the court considers whether plaintiffs have alleged adequately defendant

Klaassen’s duty to enforce the laws in question and if she has the power to perform the act

required, i.e., to provide the declaratory and injunctive relief sought. See Edmondson, 594 F.3d

at 760; Barrett, 562 F. App’x at 694; Klein, 975 F. Supp. at 1417.

       In Barrett v. University of New Mexico Board of Regents, the plaintiff alleged the Ex

parte Young exception applied to claims against individual board members serving on the

University of New Mexico Board of Regents. Barrett, 562 F. App’x at 694. The Tenth Circuit

determined that plaintiff had alleged that individual board members on the Board of Regents had

a responsibility to enforce the statute in question. Id. But, the Tenth Circuit ultimately



                                                 18
determined that this assertion did not suffice to establish jurisdiction because under the New

Mexico statute granting powers to the board, the board was only empowered to “act as a ‘body

corporate.’” Id. (quoting N.M. Stat. Ann. § 21-7-4 (West 1978)). Under that New Mexico

statute, the board “constitue[s] a body corporate . . . with the right, as such, of suing and being

sued, or contracting and being contracted with, of making and using a common seal and altering

the same at pleasure.” N.M. Stat. Ann. § 21-7-4 (West 1978).

       Here, plaintiffs’ Complaint repeatedly refers to acts of the KSBN (the board) rather than

defendant Klaassen in her capacity as president of KSBN. See, e.g., Doc.1 at 3 (Compl. ¶ 10)

(referring to defendant Klaassen as “KSBN” throughout the Complaint because “a suit against an

official is treated as a suit against the entity”). And the allegations and requested relief apply to

acts of the board, rather than acts by defendant Klaassen. See, e.g., id. (Compl. ¶ 110 (asking the

court to order KSBN to adopt rules and regulations)). The Complaint does allege that KSBN has

the power to enforce the statutes and regulations in question. But, even when construed liberally,

the Complaint does not allege that defendant Klaassen alone could enforce the alleged

unconstitutional collaborative practice statues and regulations or that she has demonstrated a

willingness to do so. See Barrett, 562 F. App’x at 694. The relief requested by plaintiffs

requires KSBN action. See Kan. Stat. Ann. §§ 74-1106(a)(1) (directing governor to appoint an

11 member board of nursing with “the duties, power and authority set forth in this act”), 74-

1106(c)(2) (empowering the board to “adopt rules and regulations consistent with this act”), 74-

1106(c)(3) (empowering the board to “examine, license, and renew licenses” and “conduct

hearings upon charges for limitation, suspension or revocation of license”), 65-1130(c)(1) (the

board of nursing “shall adopt rules and regulations applicable to [APRNs]” which “establish

roles . . . of [APRNs] which are consistent with nursing practice specialties recognized by the



                                                  19
nursing profession”); 65-1130(c)(3) (the board of nursing shall “shall adopt rules and regulations

applicable to [APRNs]” which “define the role of [APRNs] and establish limitations and

restrictions on such role”).

         So, applying the Barrett analysis, defendant Klaassen alone does not have the necessary

“power to perform the act required in order to overcome the jurisdictional bar of the Eleventh

Amendment.” Klein, 975 F. Supp. at 1417. Plaintiffs’ claims for relief could be asserted against

the KSBN itself, but not in federal court as the board is entitled to sovereign immunity. See

Murray v. Colorado, 149 F. App’x 772, 774–775 (10th Cir. 2005) (affirming district court’s

holding that a university’s board of regents was entitled to Eleventh Amendment immunity). So,

plaintiffs’ Complaint does not meet the Ex parte Young requirements to overcome the sovereign

immunity bar and assert their Count II claims against defendant Klaassen.

         But, plaintiffs argue they could assert their claims against all of the board members, and

contend they did not add the other board members because it “would be duplicative and

repetitive” and “not alter the relief requested.” Doc. 1 at 17 (Compl. ¶ 97). Plaintiffs argue that,

if the other board members are required, they should be allowed to amend the Complaint to

include them. Doc. 19 at 8. Clearly based on the allegations and requests for relief in plaintiffs’

Complaint here, all of the board members are required for the Ex parte Young exception to

apply.10


10
          Under the New Mexico statute in Barrett, adding the additional board members as defendants would not
overcome the Board of Regents sovereign immunity, as the statute empowered the board to act “as a body
corporate.” Barrett, 562 F. App’x at 694. Like in Barrett, under the applicable Kansas statutes, KSBN only is
empowered to act as a group. See Kan. Stat. Ann. §§ 74-1106(a)(1) (directing governor to appoint an 11 member
board of nursing with “the duties, power and authority set forth in this act”), 74-1106(c)(2) (empowering the board
to “adopt rules and regulations consistent with this act”), 74-1106(c)(3) (empowering the board to “examine, license,
and renew licenses” and “conduct hearings upon charges for limitation, suspension or revocation of license”), 65-
1130(c)(1) (the board of nursing “shall adopt rules and regulations applicable to [APRNs]” which “establish roles . .
. of [APRNs] which are consistent with nursing practice specialties recognized by the nursing profession”); 65-
1130(c)(3) (the board of nursing shall “shall adopt rules and regulations applicable to [APRNs]” which “define the
role of [APRNs] and establish limitations and restrictions on such role”). And, similar to the New Mexico statute,

                                                         20
         The court could “infer that [plaintiffs] intended to bring an action against individual

[b]oard members in their official capacities . . . and grant the plaintiff[s] a reasonable time to

amend [their] claims . . . .” People for the Ethical Treatment of Animals, Inc. v. Kan. State Fair

Bd., 891 F. Supp. 2d 1212, 1218 (D. Kan. 2012); see also Murray, 149 F. App’x at 775 n.1

(noting that Ex parte Young did not apply to injunctive relief sought against the board of regents

itself, as opposed to a suit against individual board members for prospective injunctive relief in

their official capacities). But, as discussed below, the court finds plaintiffs’ Count II claims are

subject to dismissal for failing to state a claim upon which relief can be granted. The court thus

does not grant such leave to amend here.

         In sum, liberally construing plaintiffs’ Complaint, Count II alleges an ongoing violation

of federal law (Kansas APRN statutes and regulations that violate plaintiffs’ due process and

equal protection rights under the United States Constitution) and seeks prospective relief (a

declaratory judgment that the laws are unconstitutional and an injunction prohibiting

enforcement and requiring adoption of new regulations). If all of the members of KSBN were

included as defendants here, the relief requested could fall within the Ex parte Young exception

to overcome Eleventh Amendment immunity. So, the court next addresses defendant Klaassen’s




KSBN itself may enter into contracts, be subject to suit, and use a seal. See Kan. Stat. Ann. §§ 65-1121a(a) (“Any
agency action of the board of nursing pursuant to the Kansas nurse practice act is subject to review in accordance
with the Kansas judicial review act.”), 74-1106(c)(1) (noting that “[a]s necessary, the board shall be represented by
an attorney appointed by the attorney general”), 74-1106(c)(5) (“The board shall have a seal . . . .”), 74-1106(c)(6)
(“The board may enter into contracts as may be necessary to carry out its duties.”). The Kansas Act for Judicial
Review, Kan. Stat. Ann. §§ 77-601–623, “establishes the exclusive means of judicial review of agency action” and
provides” that the [state] district court shall conduct review except when . . . otherwise provided by law.” Kan. Stat.
Ann. §§ 77-606, 77-609. See, e.g., Vaughan v. Kan. State Bd. of Nursing, 366 P.3d 666 (Table), No. 113,508, 2016
WL 758348, at *1 (Kan. Ct. App. Feb. 26, 2016) (suit against KSBN appealing disciplinary action). But, while the
Kansas statutes similarly require action of the entire board, the Kansas statutes do not contain similar “body
corporate” language. So, the court considers whether it should allow amendment to add the other 10 board members
here.

                                                          21
additional jurisdictional challenges and her challenges to the merits of plaintiffs’ Count II,

assuming the claims would be asserted against all of the KSBN board members.

        B.      Justiciable Case or Controversy; Standing

        Defendant Klaassen argues the Complaint’s factual allegations “fail to state a justiciable

case or controversy” and do not to establish “a basis for [p]laintiffs’ standing.” Doc. 12 at 12.

Article III of the United States Constitution limits federal courts’ jurisdiction to “cases” and

“controversies.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013). To present a case or

controversy under Article III, a plaintiff must establish that he has standing to sue. Id. (citations

omitted); see also Ariz. Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 133 (2011). Article

III standing requires a plaintiff to establish (1) that he or she has “suffered an ‘injury in fact;’”

(2) that the injury is “‘fairly . . . trace[able] to the challenged action of the defendant, and not . . .

th[e] result [of] the independent action of some third party not before the court;’” and, (3) that it

is “‘likely’” that “the injury will be ‘redressed by a favorable decision.’” Winn, 563 U.S. at 134

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)); see also Awad v. Ziriax,

670 F.3d 1111, 1120 (10th Cir. 2012).

        At the pleading stage, general factual allegations are sufficient to carry plaintiffs’ burden

of establishing the elements of standing because the court must “‘presum[e] that general

allegations embrace those specific facts that are necessary to support the claim.’” Lujan, 504

U.S. at 561 (quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 889 (1990)). “Each plaintiff

must have standing to seek each form of relief in each claim.” Bronson v. Swensen, 500 F.3d

1099, 1107 (10th Cir. 2007). “At bottom, the gist of the question of standing is whether

petitioners have such a personal stake in the outcome of the controversy as to assure that

concrete adverseness which sharpens the presentation of issues upon which the court so largely



                                                    22
depends for illumination.” Massachusetts v. E.P.A., 549 U.S. 497, 517 (2007) (citation and

internal quotation marks omitted).

       The individual plaintiffs Ms. Gorenc and Ms. Winkler, as licensed APRNs, are subject to

the Kansas statutes and regulations which define the role of an APRN and “establish limitations

and restrictions on such role.” Kan. Stat. Ann. § 65-1130(c)(1), (c)(3). The Kansas Legislature

has established that these individual plaintiffs have standing to challenge KSBN action,

including the collaborative practice rules and regulations, in state court. See Kan. Stat. Ann.

§§ 77-611 (establishing standing under the Kansas Act for Judicial Review), 77-606 (providing

that the Kansas Act for Judicial Review “establishes the exclusive means of judicial review of

agency action”), 77-609 (providing for review in state district court). So, plaintiffs clearly could

have raised their challenges against KSBN itself in state court.

       But, plaintiffs instead brought their challenge in federal court under 42 U.S.C. § 1983,

and 28 U.S.C. §§ 2201, 1331, 1343(3). They have sued defendant Klaassen, in her official

capacity as a board member, alleging in Count II an ongoing violation of their due process and

equal protection rights secured by the United States Constitution and seeking prospective relief.

Under the “straightforward inquiry” required by the Supreme Court in Verizon, these claims fall

within the narrow Ex parte Young exception to sovereign immunity. Verizon, 535 U.S. at 645.

As the court concluded above, plaintiffs cannot raise challenges to these same statutes in Count I

based on state law (the Kansas Constitution), which seek the same declaratory and injunctive

relief, in this court. See Jackson v. City of Overland Park, Kan., No. 11-2527-CM-DJW, 2012

WL 1231848, at *6 (D. Kan. Apr. 11, 2012) (“An alleged violation of a state constitution cannot

form the basis of a §1983 claim.”). So, the court, below, considers only whether plaintiffs have




                                                 23
established the requisite injury in fact, causation, and redressability to bring their Count II claims

in this court.

        Here, plaintiffs seek prospective declaratory relief and injunctions in the form of a court

order holding the Kansas collaborative practice statutes and regulations are unconstitutional.

“[B]oth forms of prospective relief trigger the same standing analysis.” Bronson, 500 F.3d at

1107. Plaintiffs assert the collaborative practice provisions violate their equal protection and due

process rights secured by the United States Constitution.

                    i. Injury In Fact

        An “injury in fact” means “an invasion of a legally protected interest that is (a) concrete

and particularized, and (b) actual or imminent, not conjectural or hypothetical.” Winn, 563 U.S.

at 134 (internal citation and quotations omitted). It must “affect the plaintiff in a personal and

individual way.” Id. (internal citation and quotations omitted). “[A]llegations of possible future

injury are not sufficient.” Citizen Ctr. v. Gessler, 770 F.3d 900, 910 (10th Cir. 2014). On a

motion to dismiss for lack of standing, the court cannot consider the merits of the alleged legally

protected interest. Id. Instead, the court must “assume for purposes of the standing inquiry that

each claim is legally valid.” Id.

        Here, defendant Klaassen argues that the Complaint alleges no action on her part that has

injured plaintiffs. Doc. 12 at 18. She notes that plaintiffs did not raise any challenges to the

collaborative practice statutes and regulations until their CPA with defendant Proverbs was

terminated, and KSBN has not taken any action or threatened any future action against plaintiffs’

APRN licenses. Id. at 18–19. So, defendant Klaassen argues, the cause of plaintiffs’ alleged

injuries was defendant Proverbs’s action in terminating the CPA—not any action of defendant

Klaassen, KSBN, or any other board members. Id. at 14–19, 24–25. Defendant Klaassen also



                                                  24
points out that the collaborative practice regulation is permissive—expanding an APRNs role to

include “medical decisions” if he or she secures a CPA that allows it—but, with or without a

CPA, plaintiffs still have their APRN licenses and thus still can practice in their chosen

profession. Id. at 14–15, 19. And, defendant Klaassen argues, even if the court declared Kan.

Admin. Regs. § 60-11-110 unconstitutional and enjoined the KSBN board members from

enforcing it, the Kansas State Board of Healing Arts is the Kansas agency with the authority to

regulate the ability to make “medical decisions,” not KSBN. 11 Doc. 12 at 15, 30–31. So, the

court cannot grant the plaintiffs’ requested relief of new KSBN statutes redefining the role of

APRNs to include explicitly the independent ability to make medical decisions. Instead, an

injunction against enforcement would merely take away the permissive authority and remove it

completely. Doc. 12 at 15.

         Plaintiffs agree their injury was the revocation of the CPA. Doc. 19 at 3. But, they also

contend that KSBN has limited their right to practice in their chosen profession without

necessary due process protections. Id. Liberally construing plaintiffs’ Complaint, they have

alleged that the KSBN regulations subject them to ongoing constitutional violations by

employing a scheme where private physicians get to decide which medical decisions APRNs can

make and if they will agree to a CPA granting an APRN such rights. They challenge this

regulation as a violation of their “right to practice in their chosen profession” because the Kansas



11
          The parties’ briefs also present an in-depth discussion about a different Kansas act, the Independent
Practice of Midwifery Act, Kan. Stat. Ann. §§ 65-28b01, et. seq. This act provides a “certified nurse-midwife” the
ability to provide certain services without a collaborative practice agreement, including prescribing drugs, if he or
she holds a license from both KSBN under the Kansas nurse practice act and a license from the Kansas State Board
of Healing Arts (“KSBHA”) that authorizes he or she to engage in the independent practice of midwifery. Kan. Stat.
Ann. §§ 65-28b01, 65-28b06. The KSBHA is tasked with adopting rules and regulations for “certified nurse-
midwives engaging in the independent practice of midwifery.” And, it is directed to consult with KSBN “on the
content of each rule and regulation.” Kan. Stat. Ann. § 65-28b07. Plaintiffs contend no license is available from
KSBHA yet, the dual regulatory scheme is confusing, and the Independent Practice of Midwifery Act is more
limited than what care they provide to their clients. Doc. 22 at 4–5.

                                                         25
statutes and regulations are overly vague on what physicians must consider when deciding

whether to enter into a CPA and what actions are prohibited with or without a CPA. And, there

is no review process for revoking a CPA that takes away any rights granted, or a physician’s

refusal to enter into a CPA. Also, the CPA requirement treats APRNs differently depending on

whether an APRN has a CPA and, if so, what the CPA allows. Finally, plaintiffs believe the

requirement to have a CPA to make medical decisions is not a rational limitation on their APRN

profession.

       Essentially, plaintiffs’ position is their “right to practice in their chosen profession”

includes the ability of nurse-midwives to make certain medical decisions. If they exercise this

right through a CPA with a physician, they argue the liberty/property interest involved should

not be taken away without due process. See Doc. 19 at 9–10. And, plaintiffs contend, they

should have the right to make such medical decisions and have prescribing authority without a

CPA because it is something APRNs are competent to do (as evidenced by including it in

educational nursing programs and in the statutes and regulations). Thus, placing restrictions

around their ability to practice in the statues and regulations violates their constitutional right to

practice in their chosen profession. So, it appears the lack of guidance and review around CPAs

in the statutes and regulations and the lack of clear independent authority to make certain

medical decisions affecting plaintiffs’ right to practice in their chosen profession is plaintiffs’

alleged injury—not merely the revocation of the CPA granting privileges at SMMCH caused by

acts of other parties like defendant Proverbs.

       The “assertion of a right to practice in their chosen profession” is sufficient to state a

legally protected interest at the motion to dismiss stage. Sammon v. N.J. Bd. of Medical

Exam’rs, 66 F.3d 639, 642 (3d Cir. 1995) (“[T]he aspiring midwives assertion of a right to



                                                  26
practice their chosen profession is a legally cognizable one.”). The Third Circuit considered a

substantive due process challenge to New Jersey’s statutory requirements for securing a license

to practice midwifery which included (a) 1800 hours of study at a midwifery school or hospital

and (b) a physician indorsement of the license application. Id. at 640–41. Because these

requirements made it more difficult for aspiring midwives to get licensed to practice and they

alleged a present desire to work as midwives, the Third Circuit concluded the midwives had

established a concrete and particularized injury “affecting each aspiring midwife in a personal

and individual way.” Id. at 641 (internal quotations and citations omitted). Here, plaintiffs

already have APRN licenses and seek to challenge the provisions in the administrative

regulations they allege are unconstitutional and make it more difficult to practice in their chosen

profession. So, like the midwives in Sammon, the court finds plaintiffs have asserted a

cognizable injury here.

        In response to defendant Klaassen’s assertion that KSBN has taken no actions against

their APRN licenses and the CPA requirement is merely permissive, plaintiffs argue they “would

have to knowingly violate” Kan. Admin. Regs. § 60-11-101 and “await disciplinary action by

KSBN” to challenge the constitutionality of the CPA requirements. See Doc. 1 at 17 (Compl. ¶

94). In the context of a penal statute, the Tenth Circuit has explained “[t]o comply with the Due

Process Clause of the Fourteenth Amendment, it is requisite that [the statute] give fair notice to

ordinary people of what conduct is prohibited in a manner that does not encourage arbitrary and

discriminatory enforcement.” Aid for Women v. Foulston, 441 F.3d 1101, 1110 (10th Cir. 2006).

“[U]ncertainty as to what conduct will lead to prosecution . . . potentially deprive[s] [p]laintiffs

of this ‘fair notice.”’ Id.




                                                 27
       Applying this concept to the regulatory scheme governing APRNs, plaintiffs have alleged

they intend to engage in the activity covered by the regulation (they have ARPN licenses and an

independent midwifery practice, and they desire to perform certain acts like making medical

decisions either independently, as they contend the profession of nursing recognizes they are

capable to provide, or through a CPA process that provides adequate due process protections and

treats APRNs equally). See Foulston, 441 F.3d at 1110. And, though KSBN has not taken any

action against their licenses, if they were to engage in such activity without a CPA, KSBN

presumably could take action against their licenses. Alternatively, if plaintiffs try to secure a

CPA, they contend they must do so under a scheme without adequate notice of what physicians

must consider when deciding whether to grant a CPA and what is allowed under a CPA, and

without a means for review by KSBN if the rights that are granted are taken away (or not granted

in the first place). So, because failing to follow the CPA requirement as currently in place could

lead to action against plaintiffs’ APRN licenses and limits their ability to practice in their chosen

profession generally by giving authority to physicians to decide what different APRNs can and

cannot do without KSBN involvement, plaintiffs’ due process and equal protection rights are

implicated, and they have satisfied the injury in fact prong of standing. See Foulston, 441 F.3d

at 1110–11.

                   ii. Causation and Redressability

       Where a plaintiff “challenge[s] the constitutionality of a statutory provision,” the

“causation element of standing requires the named defendants to possess authority to enforce the

complained of provision.” Bronson, 500 F.3d at 1110. Similarly, to meet the “redressability

prong” the defendant must have the power to enforce the challenged statute. Id. at 1111. So,

plaintiffs who sue public officials can satisfy the causation and redressability requirements—



                                                 28
parts (2) and (3) of the standard—by demonstrating a “meaningful nexus” between the defendant

and the asserted injury. Id. at 1109–12.

       In Sammon, the Third Circuit found causation and redressability were present because but

for the licensing requirements, the aspiring midwives would become licensed midwives. The

injury was thus “fairly traceable to the . . . statutory scheme and likely to be redressed by a

favorable decision ruling that scheme unconstitutional.” Id. The court finds causation and

redressability present here as well. But for the collaborative practice regulation, plaintiffs could

practice in their chosen profession free from physician interference. So, the regulation raises due

process and equal protection concerns. See Petrella v. Brownback, 697 F.3d 1285,1293–94 (10th

Cir. 2012) (“It cannot seriously be disputed that the proper vehicle for challenging the

constitutionally of a state statute, where only prospective, non-monetary relief is sought, is an

action against the state officials responsible for the enforcement of that statute.”). But, as

explained below, a finding of redressability does not mean plaintiffs can practice however they

choose without restrictions.

       The question whether a CPA is necessary to allow plaintiffs to make medical decisions as

part of their right to practice in their chosen profession is traceable to the KSBN regulation.

Plaintiffs’ due process and equal protection challenges stem from KSBN’s interpretation of Kan.

Stat. Ann. § 65-1130 and adoption of a regulations defining the role of APRNs. That statute

directs KSBN to:

       adopt a definition of the role under this paragraph which is consistent with the
       education and qualifications required to obtain a license as an advanced practice
       registered nurse, which protects the public from persons performing functions and
       procedures as advanced practice registered nurses for which they lack adequate
       education and qualifications and which authorizes advanced practice registered
       nurses to perform acts generally recognized by the profession of nursing as capable
       of being performed, in a manner consistent with the public health and safety, by
       persons with postbasic education in nursing. In defining such role the board shall

                                                  29
       consider: (A) The education required for a licensure as an advanced practice
       registered nurse; (B) the type of nursing practice and preparation in specialized
       advanced practice skills involved in each role of advanced practice registered nurse
       established by the board; (C) the scope and limitations of advanced practice nursing
       prescribed by national advanced practice organizations; and (D) acts recognized by
       the nursing profession as appropriate to be performed by persons with postbasic
       education in nursing.

Kan. Stat. Ann. § 65-1130.

       Plaintiffs contend KSBN’s adoption of Kan. Admin. Regs. § 60-11-1101, which limits

their ability to make medical decisions to situations only when a CPA is place, was not proper

under § 65-1130’s instruction to KSBN to define the role of APRNs in a manner “which

authorizes advanced practice registered nurses to perform acts generally recognized by the

profession of nursing as capable of being performed.” Instead, plaintiffs argue KSBN has

restricted their ability to practice in their chosen profession to less than what the profession

recognizes they are capable of doing and done so in a way that results in a lack of due process

and unequal treatment of APRNs.

       Because the KSBN board members have the authority to enforce the challenged

regulations, the required causal connection between plaintiffs’ alleged injury and the KSBN

board members exists. See Bronson, 500 F.3d at 1109–11; Foulston, 441 F.3d at 1101. And, for

the same reason, the redressability requirement is met. See Bronson, 500 F.3d at 1111–12;

Foulston, 441 F.3d at 1111. A declaratory judgment about the constitutionality of the

collaborative practice regulation or an injunction against enforcement of the challenged

regulation may not provide plaintiffs the true relief the they seek—i.e., the clear independent

ability to, without physician involvement, (i) make medical decisions (which would require

KSBN to adopt new regulations expanding the defined role of all APRNs to include the ability to

make “medical decisions” that still comports with the Kansas Legislature’s definition of the



                                                  30
practice of nursing in Kan. Stat. Ann. § 65-1113 which includes “the execution of the medical

regimen as prescribed by a person licensed to practice medicine and surgery” only) and (ii) to

prescribe drugs (which would require the Kansas Legislature to amend the prescribing

limitations in Kan. Stat. Ann. §65-1130(c), (g) that require a protocol authorized by a

responsible physician or a separate license from the Kansas State Board of Healing Arts). But, it

would address their equal protection and due process concerns raised by the current allegedly

unconstitutional collaborative practice provision in Kan. Admin. Regs. § 60-11-101. If APRNs

could no longer develop medical plans or make medical decisions under a CPA, it would

alleviate plaintiffs’ alleged injuries caused by the lack of guidance about what physicians must

consider and include when deciding whether to enter into a CPA. Also, it would redress

plaintiffs’ alleged injuries based on the lack of review for any termination of or failure to agree

to enter into a CPA. See Nova Health Sys. v. Gandy, 416 F.3d 1149, 1158 (10th Cir. 2005) (“The

plaintiff must show that a favorable judgment will relieve a discrete injury, although it need not

relieve his or her every injury.”); Brownback, 697 F.3d at 1294 (“Unequal treatment may be

redressed either by extending the sought-after benefit to the disfavored class, or by withdrawing

the benefit from the favored class.”).

       The court thus concludes the Complaint is sufficient to establish the individual plaintiffs’

standing. It alleges (1) plaintiffs are subject to a Kansas collaborative practice regulation that has

injured their right to practice in their chosen profession, which (2) is fairly traceable to the

KSBN board members who have the authority to enact and enforce regulations governing

APRNs, and (3) enjoining enforcement of such regulation would redress plaintiffs’ injuries.

       However, applying the same standards to the plaintiff entity—Midwife Partners in

Women’s Wellness—the court finds the Complaint alleges no injury against it that is traceable to



                                                  31
defendant Klaassen’s and the board members’ conduct. It is not subject to the Kansas statutes

and regulations governing APRNs. So, Midwife Partners in Women’s Wellness lacks standing

to the extent the Complaint asserts claims against defendant Klaassen, KSBN, or the other board

members by Midwife Partners in Women’s Wellness. Williston v. Vasterling, 536 S.W.3d 321,

339–41 (Mo. Ct. App. 2017) (affirming district court’s dismissal for lack of standing because

birthing center operator did not have standing to challenge constitutionality of collaborative

practice policies, statutes, and regulations of state board of nursing and board of registration for

the healing arts because he was not licensed as an APRN subject to agency authority, and thus

did not have “legally protectable interest”). The court thus dismisses the claims asserted by

Midwife Partners in Women’s Wellness for lack of standing.

       C.      Failure to State a Claim

       Finally, the court turns to the question whether the individual plaintiffs have alleged facts

sufficient to state a claim upon which relief can be granted under 42 U.S.C. § 1983 and 28

U.S.C. § 2201. For reasons explained below, the court concludes they have not.

       Count II asserts that KSBN has deprived plaintiffs of their rights to due process and equal

protection under the Fourteenth Amendment by requiring a CPA to perform certain acts as

licensed APRNs practicing as nurse-midwives. Doc. 1 at 20–23 (Compl. ¶¶ 111–127). These

allegations are intertwined with Count I’s state law claim that Kansas’s “scheme for regulating

[p]laintiffs delegates legislative power to private physicians” in violation of the Kansas

Constitution. Doc. 1 at 2 (Compl. ¶ 1). Plaintiffs’ arguments that the KSBN has violated their

rights to substantive and procedural due process and equal protection all stem from the alleged

improper delegation of power to private physicians. The court must endeavor to analyze the

merits of the federal law claims while respecting that sovereign immunity prohibits it from



                                                 32
considering Count I. The court thus analyzes whether the KSBN has violated plaintiffs’ due

process and equal protection rights under the existing Kansas framework regulating APRNs.

        A defendant is liable under §1983 if, acting under color of state law, she deprives a

plaintiff of a constitutional right. “In order to survive a Rule 12(b)(6) motion to dismiss a §1983

claim, a plaintiff must allege (1) a violation of rights protected by the federal Constitution . . . ,

(2) proximately caused (3) by the conduct of a ‘person’ (4) who acted under color of any statute,

ordinance, regulation, custom[,] or usage of any State . . . .” Beedle v. Wilson, 422 F.3d 1059,

1064 (10th Cir. 2005) (internal quotations and citation omitted). “In general, state actors may

only be held liable under § 1983 for their own acts, not the acts of third parties.” Robbins v.

Oklahoma, 519 F.3d 1242, 1251 (10th Cir. 2008) (citing DeShaney v. Winnebago Cty. Dep’t of

Soc. Servs., 489 U.S. 189, 197 (1989)). Thus, to state a plausible § 1983 claim against individual

state actors, plaintiffs’ Complaint must “make clear exactly who is alleged to have done what to

whom, to provide each individual with fair notice as to the basis of the claims against him or her,

as distinguished from collective allegations against the state.” Id. (citing Twombly, 550 U.S. at

564 n. 10).

        Here, the Complaint only makes conclusory allegations against defendant Klaassen and

KSBN. It does not allege any specific facts about defendant Klaassen or any other board

members or what they allegedly did to deprive plaintiffs of any federal constitutional rights.

Instead, the allegations against KSBN all relate to plaintiffs’ disagreement with Kan. Admin.

Regs. § 60-11-101 and the current “scheme for regulating plaintiffs” by giving “legislative power

to private physicians,” which relate to Count I’s state law claims. Doc. 1 at 2. (Compl. ¶ 1).

Most of the allegations about federal constitutional violations are directed at all “defendants”

without isolating any action by defendant Klaassen or the KSBN board members, or are directed



                                                   33
at defendant Proverbs, Adventist, and the OB/GYNs. See, e.g., Doc. 1 at 2, 6, 14, 15 (Compl. ¶¶

3 (“[d]efendants have . . . deprived [p]laintiffs of their liberty and property interests”), 35 (the

termination of the “CPA by Dr. Proverbs and refusal to grant a new one by the Laborists

deprived [p]laintiffs of their constitutionally protected liberty and property interests in forming

private contracts and practicing in their chosen profession”), 82 (“The acts of Dr. Proverbs and

the Laborists . . . deprived [plaintiffs] of their liberty and property interests without notice,

hearing, impartial decision maker or any right or ability to appeal or seek judicial review.”), 84

(“Plaintiffs were forced to comply with Dr. Proverbs’ and the Laborists’ deprivation of

[p]laintiffs’ rights, as if [p]laintiffs would have been prosecuted by KSBN”), 87 (“The policy

of KSBN and the acts of Dr. Proverbs, the Laborists and Adventist were the proximate and

legal cause of [p]laintiffs[’] deprivation of [p]laintiffs’ constitutionally protected liberty and

property interests in practicing their chosen profession free from unreasonable restraint.”)).

And, the allegations directed at KSBN are conclusory. See, e.g., Doc. 1 at 20 (Compl. ¶ 114

(“KSBN has enforced and continues to enforce the CPA policy in an arbitrary, inconsistent, and

discriminatory manner”)). These allegations do not suffice to state a claim that defendant

Klaassen, acting under color of the Kansas collaborative practice statutes or regulations,

proximately caused a violation of plaintiffs’ due process and equal protection rights. See

Robbins, 519 F.3d at 1250 (holding that plaintiff failed to state a § 1983 claim by making

“collective allegations against the state,” and instead, plaintiff bears the burden to “provide fair

notice of the grounds for the claims made against each of the defendants” by “isolat[ing] the

allegedly unconstitutional acts [against] each defendant” in the complaint so that the defendants

know “what particular unconstitutional acts they are alleged to have committed” (citations

omitted)). As discussed above, KSBN is responsible for promulgating regulations and


                                                   34
overseeing APRN licenses. But the Complaint does not allege defendant Klaassen or any other

board member took any action against plaintiffs’ licenses or any other action that violated

plaintiffs’ rights.

        The only other allegation against KSBN ties to the constitutionality of the statutes and

regulations themselves. The Complaint alleges “[o]n information and belief, KSBN

promulgated [the collaborative practice regulation] after negotiation with the [KSBHA] and a

decision to interpret the definition of ‘nursing’ to exclude certain acts that are ‘consistent

with nursing practice specialties recognized by the nursing profession’ both in the state of

Kansas and nationally.” Doc. 1 at 11 (Compl. ¶ 63). Plaintiffs believe the collaborative

practice provisions—i.e., the limitation on the ability of an APRN to make “medical decisions”

unless a CPA with a physician is in place—violate their due process and equal protection rights

secured by the Constitution. The court next considers whether these claims state a plausible

claim for relief.

        Plaintiffs’ Complaint alleges both substantive and procedural due process violations. The

Fourteenth Amendment’s due process clause provides two types of constitutional protections:

procedural due process rights and substantive due process rights. Hennigh v. City of Shawnee,

155 F.3d 1249, 1253 (10th Cir. 1998). Substantive due process “guarantees that the state will not

deprive a person” of certain rights “no matter how fair the procedures are” used to make the

decision. Id. Procedural due process “ensures that a state will not deprive a person of life,

liberty or property unless fair procedures are used in making that decision.” Id. The

Complaint’s equal protection claim also involves the Fourteenth Amendment. This provision’s

equal protection clause provides, “No state shall . . . deny to any person within its jurisdiction the

equal protection of the laws.” U.S. Const. amend. XIV.


                                                 35
        The court first must determine the standard of review to apply. The Complaint here

alleges the collaborative practice provisions unconstitutionally deprive plaintiffs of their

“protected liberty and property interests in practicing in their chosen profession free from

unreasonable restraint.” Doc. 1 at 15 (Compl. ¶ 87). The regulation does not prohibit plaintiffs

from practicing as nurse-midwives entirely. Indeed, they have active APRN licenses, which

show they meet the qualifications to practice. But, it does regulate the acts plaintiffs may

perform in their role as nurse-midwives.

        Due process and equal protection challenges to state statutes and regulations that do not

affect a fundamental right or categorize people on the basis of a suspect class receive rational

basis review. See Powers v. Harris, 379 F.3d 1208, 1214–15 (10th Cir. 2004) (reviewing statute

requiring a person to be a licensed funeral director to sell caskets and holding it did not violate

substantive due process or equal protection right to follow any profession a person may choose);

Younger v. Colo. State Bd. of Law Exam’rs, 625 F.2d 372, 376 (10th Cir. 1980) (applying

rational basis to claim asserting rule that limits the number of times a person may take the bar

exam violates substantive due process). “State restrictions on the right to practice a profession

receive rational basis review rather than higher scrutiny.” Sammon, 66 F.3d at 645 (first citing

Williamson v. Lee Optical of Okla., Inc., 348 U.S. 483 (1995), then citing Schware v. Bd. of Bar

Exam’rs, 353 U.S. 232, 239 (1957)). “To satisfy the rational basis test,” the challenged

provisions “need only be rationally related to a legitimate government purpose.” Younger, 625

F.2d at 376 (internal citation and quotations omitted). The court thus considers whether

plaintiffs have stated a plausible claim that the collaborative practice statutes are unconstitutional

under the rational basis test.




                                                 36
                    i. Substantive Due Process

        Plaintiffs contend the collaborative practice regulation violates their substantive due

process rights. “Where rational basis review is appropriate, a statute withstands a substantive

due process challenge if the state identifies a legitimate state interest that the legislature

rationally could conclude was served by the statute.” Sammon, 66 F.3d at 645. And, “whether a

particular legislative scheme is rationally related to a legitimate governmental interest is a

question of law.” Id.

        So, to state a plausible claim that the collaborative practice statutes and regulations

violate plaintiffs’ substantive due process rights, they must plausibly allege that no legitimate

state interest is served by imposing this restriction on their practice. Plaintiffs have attempted to

do so in their Complaint. See, e.g., Doc. 1 at 13, 21 (Compl. ¶¶ 74 (“The Kansas Legislature

could not have rationally believed that the public would be protected by legislation that

arbitrarily limited the nursing profession to less than what APRNs are safe, competent and

trustworthy to provide.”), 119 (“The CPA Policy gives broad, unrestricted authority to private

persons to discriminate against their ideological, political and economic rivals. Even under the

lowest level of scrutiny, the CPA Policy deprives the public of access to safe, competent and

trustworthy providers while failing to protect the public against unsafe, incompetent and

untrustworthy providers and so bears no rational relationship to any legitimate government

interest.”)).

        The court, however, is convinced otherwise. The Kansas Legislature directed KSBN to

define the APRN’s role and “establish limitations and restrictions on such role” taking into

account the following:




                                                   37
       The board shall adopt a definition of the role under this paragraph which is
       consistent with the education and qualifications required to obtain a license as an
       advanced practice registered nurse, which protects the public from persons
       performing functions and procedures as advanced practice registered nurses for
       which they lack adequate education and qualifications and which authorizes
       advanced practice registered nurses to perform acts generally recognized by the
       profession of nursing as capable of being performed, in a manner consistent with
       the public health and safety, by persons with postbasic education in nursing.
       In defining such role the board shall consider: (A) The education required for a
       licensure as an advanced practice registered nurse; (B) the type of nursing practice
       and preparation in specialized advanced practice skills involved in each role of
       advanced practice registered nurse established by the board; (C) the scope and
       limitations of advanced practice nursing prescribed by national advanced practice
       organizations; and (D) acts recognized by the nursing profession as appropriate to
       be performed by persons with postbasic education in nursing.

Kan. Stat. Ann. § 65-1130(c)(3).

       The directive contemplates licensing restrictions to “protect[ ] the public from persons

performing functions and procedures as advanced practice registered nurses for which they lack

adequate education and qualifications.” Id. The legislature has authorized an APRN to perform

acts like prescribing drugs, but requires an APRN to do so under a written protocol with a

responsible physician. Kan. Stat. Ann. § 65-1130(d). The “scope of authority” of the ARPN

cannot “exceed the normal and customary practice of the responsible physician.” Id. A

responsible physician is someone “licensed to practice medicine and surgery in Kansas.” Id.

Similarly, the CPA regulation requires involvement of a “physician,” defined as a “person

licensed to practice medicine and surgery by the state board of healing arts.” Kan. Admin. Regs.

60-11-101. It appears Kansas is developing a method for nurse-midwives to practice

independently, including performing certain acts like prescribing drugs without a CPA, provided

the nurse-midwife is licensed by KSBHA. See Kan. Stat. Ann. §§ 65-1130(g), 65-28b01, 65-

28b02, 65-28b06. But, until an independent practice of midwifery license is available from

KSBHA which will protect the public by monitoring providers’ qualifications to perform such



                                               38
services, an APRN can make “medical decisions” and have prescribing authority only when a

physician licensed by the KSBHA is involved.

        The court concludes these CPA limitations on an APRN license further a legitimate state

interest. They protect the health and welfare of the public, such as mothers and children who

may seek the services of a midwife. See Sammon, 66 F.3d at 646 (holding licensing application

requirements for midwives that included an indorsement from a registered physician and training

at a school or hospital, rather than an apprenticeship with a midwife, furthered legitimate state

interest “in protecting the health and welfare of the mother and . . . of the child”). And, they

further the state’s interest in assuring providers “are qualified to perform their jobs.” Id.

        While some APRNs possibly are qualified to make medical decisions or prescribe drugs,

the court cannot say that the requirement of a CPA does not further a legitimate state interest.

See Williamson v. Lee Optical of Okla., Inc., 348 U.S. 483, 486–87 (1955) (holding Oklahoma

law that forbid optician from fitting lenses without a prescription from an ophthalmologist or

optometrist did not violate optician’s due process rights “by arbitrarily interfering with the

optician’s right to do business”); Dent v. West Virginia, 129 U.S. 114, 121–22 (1889) (holding

“there is no arbitrary deprivation” of the right of plaintiff to “practice his profession” (medicine)

“where its exercise is not permitted because of a failure to comply with conditions imposed by

the state for the protection of society”).

        The court “must not interfere with the State’s policy if it rationally furthers” a legitimate

government interest. Younger, 625 F.2d at 377. “[I]t is for the legislature, not the courts, to

balance the advantages and disadvantages” of the restrictions on plaintiffs’ licenses. Williamson,

348 U.S. 487; see also Sammon, 66 F.3d at 646 (discussing the potential conflict of interest of

the requirement that a physician indorse a midwife’s license application since they are at times



                                                  39
competitors, but concluding it was also rational that the benefit of “soliciting the views of a

medically trained individual” with “some personal contact with the candidate” could outweigh

“the burden it places on candidates”). Plaintiffs have not stated a plausible substantive due

process violation here.

                   ii. Equal Protection

       For the same reasons as the substantive due process claims, plaintiffs’ equal protection

claims also fail to state a plausible claim for relief. An equal protection claim requires a

“threshold allegation that the plaintiff was treated differently from similarly situated

individuals.” Watson v. Williams, 329 F. App’x. 193, 196 (10th Cir. 2009). Such a claim

requires a plaintiff to allege facts “demonstrat[ing] that the defendant’s actions had a

discriminatory effect and were motivated by a discriminatory purpose.” United States v.

Armstrong, 517 U.S. 456, 465 (1996); see also Lindsey v. Thomson, 275 F. App’x 744, 746 (10th

Cir. 2007) (affirming district court’s dismissal of plaintiff’s equal protection claim under Rule

12(b)(6) because he failed to allege that he was “a member of a protected class (other than a

reference to a disability) or that any of the Defendants discriminated against him on that basis”).

“[U]nder rational basis review, a court must uphold differential treatment against [an] equal

protection challenge ‘if there is any reasonably conceivable state of facts that could provide a

rational basis for the classification.”’ Turner, 2012 WL 1435295, at *12 (quoting Heller v. Doe

ex rel. Doe, 509 U.S. 312, 320 (1993)).

       While it is unclear exactly who plaintiffs claim to have received different treatment from

KSBN—whether it is APRNs without CPAs versus APRNs with CPAs, the differing treatment

across APRNs with CPAs depending on the CPA terms, or APRNs versus others with

professional licenses generally—a rational basis exists for imposing restrictions on an APRN



                                                 40
license and the ability to perform certain acts like making medical decisions as part of that

license. Plaintiffs have failed to state a claim upon which relief can be granted here because, as

discussed above, plaintiffs cannot plausibly allege the CPA requirement is not rationally related

to any legitimate state interest such as ensuring safe, qualified providers are providing care to

patients.

                   iii. Procedural Due Process

        “To state a § 1983 claim for deprivation of property or liberty without due process,

plaintiff[s] must allege a constitutionally protected interest, and that [they were] deprived of that

interest by state action. If these elements are alleged, the question becomes what process was

due and whether it was provided.” Jackson v. City of Overland Park, Kan., No. 11-2527-CM-

DJW, 2012 WL 1231848, at *4 (D. Kan. Apr. 11, 2012); see also Guttman v. Khalsa, 669 F.3d

1101, 1113–14 (10th Cir. 2012).

        “A protectable right is not simply something that a person professes to have an abstract

need or desire to acquire. Instead, a person has a protectable liberty or property right when he

has a legitimate claim of entitlement to something.” Heath v. Norwood, 325 F. Supp. 3d 1183,

1191 (D. Kan. 2018) (internal quotations and citations omitted). “A liberty interest may arise

from the Constitution itself, by reason of guarantees implicit in the word ‘liberty’ or it may arise

from an expectation or interest created by state laws or policies.” Wilkinson v. Austin, 545 U.S.

209, 221 (2005).

        A property interest is not derived from the Constitution, but instead is created by an

independent source such as state law. Hennigh, 155 F.3d at 1253; Fisher Sand & Gravel, Co. v.

Giron, 465 F. App’x 774, 779 (10th Cir. 2012). “A person’s interest in a benefit is a ‘property’

interest for due process purposes if there are such rules or mutually explicit understandings that



                                                 41
support his claim of entitlement. A contract or ordinance, for instance, may create a property

interest in employment.” Lentsch v. Marshall, 741 F.2d 301, 305 (10th Cir. 1984) (internal

quotations and citation omitted). “Ordinarily, one who has a protected [ ] interest is entitled to

some sort of hearing before the government acts to impair that interest.” Guttman, 669 F.3d at

1114. “[D]ue process is flexible and calls for such procedural protections as the situation

demands.” Id.

       Plaintiffs allege a procedural due process violation by defendant Proverbs, Adventist and

the OB/GYNs at SMMCH because either they revoked or interfered with plaintiffs’ ability to

secure a CPA with admitting privileges at SMMCH, without notice, a hearing, or a right to

appeal and this impaired plaintiffs’ contracts with their clients. Doc. 1 at 14 (Compl. ¶ 82). The

Complaint does not allege any procedural due process violations by KSBN. But, it does contend

that the KSBN regulation surrounding the CPA requirements is overly vague. And, plaintiffs

argue, KSBN should regulate CPAs and provide hearings prior to a revocation similar to what is

required if an action is taken against an APRN license.

       But, the court concludes here plaintiffs do not have a legitimate claim of entitlement to a

protected interest arising from the KSBN regulation. Instead, the mutually explicit

understandings are found in the CPA as agreed between each APRN and physician. Whether the

CPA gives rise to a constitutionally protected interest deserving of procedural due process

protections will depend on the circumstances. The KSBN regulation does allow APRNs to

perform in an expanded role if a CPA is in place. See Kan. Admin. Regs. § 60-11-101(a). But,

the APRN and physician jointly develop the terms authorizing such a collaborative practice. See

Kan. Admin. Regs. § 60-11-101(b). Thus, where APRNs choose to secure a CPA, the agreement

is between the physician and the APRN. And, the risk that the CPA will be impaired lies in that



                                                 42
contractual relationship. Like any other contract between private parties, if plaintiffs desire a

certain amount of notice before termination or other protections surrounding the agreement, they

can negotiate for those types of contract provisions with the physician.

       The alleged deficiencies in the KSBN regulation do not rise to a level sufficient to state a

plausible claim that APRNs have a protected interest in the tentative benefits that an APRN may

enjoy from entering into a CPA with a physician—if an APRN secures one—and that KSBN has

denied them adequate procedural due process for that interest. Also, the court finds that

plaintiffs have not stated a plausible claim that APRNs are denied adequate procedural due

process protections if the KSBN does not oversee the contractual relationship between the APRN

and the physician to a CPA. One physician’s decision to deprive plaintiffs of a CPA does not

mean the KSBN has deprived plaintiffs of a liberty or property interest in their profession. See

Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 575 (1972) (“It stretches the concept too far

to suggest that a person is deprived of ‘liberty’ when he simply is not rehired in one job but

remains as free as before to seek another.”). Plaintiffs do not allege that their nursing licenses

are at risk, that they are deprived entirely of the ability to practice as APRNs without a CPA, or

that they are deprived of the ability to seek a CPA with another physician if their existing

agreement ends.

       Plaintiffs’ vagueness challenges fail to state a claim as well. “A statute which is so vague

that men of common intelligence must necessarily guess at its meaning and differ as to its

application violates due process.” Brennan v. Occupational Safety and Health Review Comm’n,

505 F.2d 869, 872 (10th Cir. 1974). “Administrative regulations are presumptively valid, and

one who attacks them has the burden of showing their invalidity.” Smaldone v. United States,

458 F. Supp. 1000, 1003 (D. Kan. 1978); see also City of Albuquerque v. Browner, 97 F.3d 415,



                                                 43
429 (10th Cir. 1996) (explaining a regulation generally is not unconstitutionally vague if it “puts

the regulated party on notice as to what conduct is required” or “the regulated party has the

means of obtaining clarification either by making inquiry or through an administrative

process.”). Here, plaintiffs’ allegations that the collaborative practice regulation is vague merely

are conclusory recitations of the claim’s elements. They have not plausibly alleged how the

statute is so vague that it does not “delineate its reach in words of common understanding.”

Brennan, 505 F.2d at 872. Indeed, plaintiffs were able to operate under the regulation in the

past, under their CPA with defendant Proverbs. If plaintiffs desire more guidance and oversight

in the regulation, they can lobby the Kansas Legislature for such protections.

        The court holds plaintiffs here have not shown a protected interest that is entitled to

procedural due process protections from KSBN that could sustain a plausible claim for a

procedural due process violation.

             D. Conclusion

        The court concludes that defendant Klaassen, in her official capacity as the President of

KSBN, is immune from suit under the Eleventh Amendment with respect to Count I.12 The court

thus grants defendant Klaassen’s motion to dismiss Count I. And, to the extent plaintiffs

intended to sue KSBN itself, KSBN is immune from suit under the Eleventh Amendment with

respect to both Counts I and II. Thus, the court dismisses all Counts against KSBN. The court

dismisses the claims asserted by Midwife Partners in Women’s Wellness for lack of standing.

Finally, the court concludes that plaintiffs have failed to state a plausible claim for relief against




12
         When dismissing a case based on sovereign immunity, the Court must dismiss the case without prejudice.
See Rural Water Sewer & Solid Waste Mgmt., Dist. No. 1, Logan Cty., Okla. v. City of Guthrie, 654 F.3d 1058, 1069
n.9 (10th Cir. 2011) (“[A] dismissal on sovereign immunity grounds . . . must be without prejudice.” (citations
omitted)).


                                                       44
defendant Klaassen, and, if they were added, the other board members of the KSBN. The court

thus grants defendant Klaassen’s motion to dismiss Count II. Because the court dismisses all

Counts against defendant Klaassen with this Order, the court directs the Clerk of the Court to

terminate defendant Klaassen as a defendant in this action.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant JoAnn

Klaassen, RN, MN, JD’s Motion to Dismiss (Doc. 11) is granted.

       IT IS FURTHER ORDERED BY THE COURT THAT the Clerk of the Court is

directed to terminate defendant JoAnn Klaassen, RN, MN, JD as a defendant in this action.

       IT IS SO ORDERED.

       Dated this 30th day of September, 2019, at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                               45
